 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER STROJNIK, SR,                                 No. 2:19-cv-01877-TLN AC
12                         Plaintiff,
13            v.                                          ORDER
14    AZUL HOSPITALITLY GROUP, LLC,
15                         Defendant.
16

17           Plaintiff initially commenced this action under the Americans with Disabilities Act

18   (“ADA”) on September 18, 2019. ECF No. 1. Defendant Azul Hospitality LLC responded with

19   a motion to dismiss on October 18, 2019, which was converted to a motion for summary

20   judgment by the court, set for hearing on January 15, 2020. ECF Nos. 6, 10. In the interest of

21   avoiding the accumulation of fees and costs through potentially unnecessary discovery and

22   motion practice, and to allow the parties sufficient time to pursue an early informal resolution of

23   this matter, the court finds it appropriate to stay this action and refer the action to the court’s

24   Voluntary Dispute Resolution Program (“VDRP”).

25           Accordingly, IT IS HEREBY ORDERED that:

26           1. The hearing set for January 15, 2020 on defendant’s motion is VACATED, the action

27                 is STAYED until further order of the court, and the action is REFERRED to the

28                 VDRP.
                                                          1
 1         2. Within fourteen (14) days of this order, the parties shall contact the court’s VDRP
 2            administrator, Sujean Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start
 3            the process of selecting an appropriate neutral.
 4         3. The parties shall carefully review and comply with Local Rule 271, which outlines the
 5            specifications and requirements of the VDRP.
 6         4. No later than fourteen (14) days after completion of the VDRP session, the parties
 7            shall jointly file their VDRP Completion Report, consistent with Local Rule 271(o).
 8         5. Any party that objects to this referral to the VDRP shall file its objections within seven
 9            (7) days of this order. Such objections shall clearly outline why that party believes
10            that the action is not appropriate for referral to the VDRP.
11         IT IS SO ORDERED.
12   DATED: January 7, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
